Citation Nr: 1508601	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ankle sprain.  

2.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the right knee, status post medial meniscectomy and repair of the anterior cruciate ligament, with scars (a right knee disability).  

3.  Entitlement to a compensable rating for erectile dysfunction.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty October 1987 to October 1991 and from June 2002 to September 2007.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO.  The Atlanta, Georgia RO is currently handling the appeal.  The Veteran requested a hearing before a Veterans Law Judge, but in a statement received in July 2014, he withdrew the request for such hearing (which was scheduled in August 2014).  

The Veteran had initiated an appeal of a February 2010 rating decision that denied service connection for low back pain, neuropathy of the lower extremities, and sleep apnea.  However, he did not perfect the appeal by filing of a substantive appeal after a statement of the case (SOC) on those matters was issued in January 2013,.  Therefore, such issues are not in appellate status for the Board's consideration.  

The issue of entitlement to an increased rating for a heart disability was raised in a statement dated in August 2014 (and a statement received in January 2015), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU rating is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.





FINDINGS OF FACT

1.  There is no competent evidence that the Veteran has a right ankle sprain or residuals thereof.

2.  Throughout since the grant of service connection, the Veteran's right knee disability has been is manifested by chronic pain, range of motion from essentially 0 degrees of extension to no less than 70 degrees of flexion considering pain on motion and following repetition, X-ray confirmed degenerative arthritis, and cartilage impairment symptomatic of crepitus, grind, locking pain, swelling, and weakness; the surgical scar is linear, asymptomatic, and well healed; from October 20, 2009 until September 15, 2010 (but not at other times), the knee is also reasonably shown to have been additionally manifested by slight, but not greater, lateral instability..  

3.  Throughout the Veteran's erectile dysfunction is shown to have been manifested by loss of erectile power, but not by deformity of the penis or any other functional limitation.


CONCLUSIONS OF LAW

1.  Service connection for a right ankle sprain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The Veteran's right knee disability warrants staged ratings of 20 percent (but not higher) prior to October 20, 2009; a combined 30 percent (but no higher) from October 20, 2009 until September 15, 2010; and 20 percent (but no higher) from September 15, 2010.   38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes (Codes) 5010, 5257, 5258, 5260, 5261 (2014).

3.  A compensable rating for erectile dysfunction is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.31, 4.115b, Code 7522 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As for the service connection claim, the RO provided pre-adjudication VCAA notice as the Veteran has acknowledged receipt in June 2007 of the notice about the evidence and information VA needed to substantiate his claim for benefits, and indicated that he had no other information or evidence to give VA to substantiate his claim.  He asked VA to decide his claim as soon as possible (such was done in an October 2007 rating decision).  Whether the Veteran was notified of the provisions regarding the other elements of a claim, namely the effective date of an award and the disability rating to be assigned, is immaterial given that service connection is not being granted.

Regarding the claims for increase, where, as here, service connection has been granted and an initial disability rating has been assigned, Statutory notice has been fulfilled.  The SOC properly provided notice on the downstream issue of an increased initial rating, and the veteran has had ample opportunity to respond. 

VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).  The Veteran was afforded opportunity to testify at a hearing before a Veterans Law Judge (scheduled in August 2014), but in July 2014 withdrew his hearing request.  The RO obtained the Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA).  The Veteran has not identified any other records pertinent to the issues on appeal that remain outstanding. 

The Veteran was afforded VA compensation examinations in connection with these claims in July 2007 (pre-discharge), December 2008, October 2009, September 2010, March 2011, and March 2012.  The examination reports note the Veteran's medical history and pertinent clinical findings sufficient to evaluate the right ankle, right knee, and erectile dysfunction under governing rating criteria, and are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is nothing in the record suggesting a material change in right knee disability or erectile dysfunction after the March 2012 VA examination so as to warrant a reexamination.  38 C.F.R. § 3.327(a).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Service Connection for a Right Ankle Sprain

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a). 
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability first diagnosed after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The Veteran's  service treatment records (STRs) include an April 2002 physical examination report and report of medical history that are silent regarding ankle disability.  In October 2002 he was seen with an inversion injury to the right ankle sustained running.  There was mild edema to the lateral malleolus.  He was able to ambulate.  The diagnosis was first degree inversion sprain.  Later in October 2002 he was seen for a follow up of the ankle injury, which was noted to have improved except for pain on running and mild edema at the lateral malleolus.  In November 2002, he complained of right ankle pain; the diagnosis was resolving right ankle sprain.  An X-ray was ordered, which showed an old chip fracture about the tip of the medial malleolus.  In December 2002, he continued to complain of right ankle pain; the diagnosis was right ankle sprain resolving.  He was seen again in December 2002, but the pain had not improved.  In February 2003, he was seen for right ankle pain secondary to an old injury.  Another X-ray of the ankle showed little change from the old X-ray findings.  In March 2003, there was a diagnosis of right ankle sprain and a notation that the Veteran had been on light duty since November 2002.  He underwent a couple weeks of physical therapy during which it was observed that he was wearing a brace due to right ankle instability.  He was given exercises for the ankle; if there was no improvement, he was to be referred to the orthopedic department.  

Later STRs and physical examination reports are silent for complaints, findings, treatment, or diagnosis related to the right ankle.  While still serving on active duty, the Veteran filed a claim for VA disability compensation in March 2007; a right ankle injury or disability was not listed among the numerous disabilities on the application form.  In June 2007, another VA disability claim was received, on which the Veteran reported he had chronic right ankle pain that began in December 2002.  On a pre-service discharge VA examination in July 2007, the Veteran reported experiencing pain in the right ankle, associated with weakness, swelling, lack of endurance and fatigability.  He indicated that it occurred two to three times a day, lasting one to two hours, and that it was brought on by physical activities such as prolonged standing.  On examination, there were no abnormal findings pertaining to the right ankle; that is, the ankle was without swelling or inflammation, edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement, subluxation, drainage or instability.  There was full, pain-free range of motion.  An X-ray of the right ankle showed old avulsions from the medial malleolus and no other significant findings.  The examiner diagnosed a right ankle sprain, resolved, and remarked that there were no functional limitations in regard to the right ankle.  

Postservice medical records on file consist of VA reports showing diagnosis and treatment for a variety of ailments.  However, the Veteran was not seen for any complaints referable to the right ankle, to include a sprain.  VA outpatient records do not show a right ankle disability on the "Problem List."  Moreover, in a statement dated in August 2014, wherein he discusses all of his disabilities related to his period of service, and how they have impacted his activities of daily living, the Veteran does not mention his right ankle.  In his December 2009 substantive appeal, the Veteran stated that on many primary care visits and with VA examiners he had discussed his right ankle, but that they had always found no damage, despite his "popping, cracking, and intense throbbing pain from [his] ankle to his knee."  As shown by the post-service medical reports on file, there is no documentation of complaints regarding a right ankle sprain or residuals thereof, as claimed by the Veteran.  Even if there were complaints, there have been no clinical findings of a right ankle disability (although the record is replete with abnormal findings regarding his right knee).  Moreover, the Board notes that a clinical finding such as ankle pain standing alone does not constitute a disability without an identified basis for the finding or symptom.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  No underlying pathology relating to any right ankle pain complaints has been diagnosed or identified.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether there is a current diagnosis of a right ankle sprain or residuals thereof which can be related to service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Any assertions of the Veteran as to diagnosis and causation have no probative value.

As the record now stands, postservice evidence does not show a diagnosis of a right ankle sprain or residuals thereof.  In the absence of satisfactory proof that the Veteran has a current diagnosis of a right ankle sprain, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the evidence is against this claim.  The benefit-of-the-doubt rule does not apply; the claim must be denied.  See 38 U.S.C.A §5107.

[The Veteran is advised that a future diagnosis of a right ankle disability could present a basis for reopening this claim.]
Ratings for a Right Knee Disability and for Erectile Dysfunction

Principles of Evaluating Disabilities

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

With the initial rating assigned with a grant of service connection, separate "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Right Knee Disability

The Veteran's  right knee disability is rated 20 percent under 38 C.F.R. §  4.71a, Codes 5010-5260 (for traumatic arthritis with limitation of flexion).   Under Code 5010, arthritis due to trauma and substantiated by X-rays findings is rated as degenerative arthritis.  Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  Normal or full range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. §  4.71, Plate II. 

Limitation of flexion of the leg to 60 degrees is rated 0 percent; flexion limited to 45 degrees is rated 10 percent; flexion limited to 30 degrees is rated 20 percent; and flexion limited to 15 degrees is rated 30 percent.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension of the leg to 5 degrees is rated 0 percent; extension limited to 10 degrees is rated 10 percent; extension limited to 15 degrees is rated 20 percent; extension limited to 20 degrees is rated 30 percent; extension limited to 30 degrees is rated 40 percent; and extension limited to 45 degrees is rated 50 percent.  38 C.F.R. § 4.71a, Code 5261. 

Separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  Separate ratings for each knee joint may also be assigned for both limitation of flexion and limitation of extension. VAOPGCPREC 9-04 (September 17, 2004). 

Under Code 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent rating.  A rating of 20 percent requires moderate recurrent subluxation or lateral instability; and a rating of 30 percent requires severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a.

Under Code 5258, a [maximum] 20 percent rating is warranted for semilunar cartilage, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5259, a [maximum] 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a

The pertinent evidence of record consists of VA records including outpatient treatment records and reports of VA examinations in July 2007, December 2008, October 2009, September 2010, March 2011, and March 2012.

The October 2007 rating decision on appeal awarded service connection for the Veteran's right knee disability (degenerative arthritis of the right knee, status post medial meniscectomy and repair of the anterior cruciate ligament, with scars), rated 20 percent (under Codes 5260-5258, for limitation of flexion and cartilage impairment), effective in September 2007.  The award was made based on service treatment records and a July 2007 pre-service discharge VA examination.  Service treatment records showed that in 2006 the Veteran underwent two right knee arthroscopic surgeries, for a medial meniscal tear and for a partial medial meniscectomy with chondroplasty.  

The July 2007 VA examination report notes complaints of right knee pain (7 on a scale of 1 to 10), weakness, swelling, heat, giving way, lack of endurance, locking, and fatigability.  The Veteran indicated that he was able to function with medication, but had difficulty with running, prolonged standing and walking, climbing stairs, and bending.  On examination, the Veteran's gait was normal and he did not require an assistive aid to ambulate across the room.  There was no evidence of crepitus, swelling, inflammation, edema, effusion, weakness, tenderness, redness, heat, guarding of movement, drainage, or instability (on ligament testing).  There was evidence of limited and painful motion.  Range of motion of the knee was 105 degrees of forward flexion and 0 degrees of extension, both with pain on motion at the endpoints.  Range of motion was limited by pain, lack of endurance and incoordination after repetitive use with pain having the major functional impact; it was not limited by fatigue or weakness after repetitive use.  There was no additional limitation of motion after repetitive motion.  Motor strength in the lower extremities was within normal limits at 5/5, and there was no evidence of muscle atrophy.  X-rays of the knee showed subarticular cystic changes and narrowing of the medial compartment joint space, which could be arthritic changes due to previous trauma; and minimal osteoarthritis of the patellofemoral joint.  The examiner also noted that examination revealed a nondisfiguring scar on the anterior patella of the right knee, which was soft, elevated, nontender, hyperpigmented and less than 6 inches square.  There was no evidence of functional limitation or limitation of motion caused by the scar, and no evidence of ulceration or skin breakdown, drainage, adherence, or loss of tissue associated with it.  Regarding functional limitations of the knee, the Veteran was advised to avoid kneeling, crouching, crawling, and walking on uneven ground.  

As shown by the objective medical evidence, at the time of the effective date of service connection for the right knee disability, X-rays of the right knee confirm degenerative arthritis (years later in a January 2012 letter, a VA physician characterized the arthritis as mild to moderate).  Also, there is evidence that his knee is manifested by pain that restricts range of motion (flexion and extension), albeit not to a compensable degree under Codes 5260 and 5261.  Likewise, throughout from the time of discharge when service connection was established, the evidence does not show that the Veteran meets the criteria for a compensable rating under the limitation of motion codes.  On VA examinations, his right knee range of motion (extension and flexion, respectively) was:  0 degrees and 90 degrees (or 70 degrees of flexion with pain) in December 2008; 0 degrees and 140 degrees (or 95 degrees of flexion with pain) in October 2009; 0 degrees and 140 degrees in September 2010; 0 degrees and 85 degrees in March 2011; and 0 degrees and 75 degrees (without pain but to 70 degrees after repetition) in March 2012.  VA outpatient records show findings that are somewhat more limited in terms of extension.  For example, clinical records in April 2009 show that range of motion was from 8 degrees of extension to 92 degrees of flexion.  In August 2009, range of motion was from "-3" degrees of extension to 80 degrees of flexion.  However, subsequently in March 2010, the Veteran was noted to have excellent range of motion of the right knee, and in July 2010 his range of motion was from 0 degrees of extension to 90 degrees of flexion, with pain at the endpoints.  Thus, with the exception of a single, isolated finding of extension limited to 8 degrees, the Veteran's knee restrictions, even considering pain and repetition, do not meet the criteria for compensable ratings under Codes 5260 and 5261.  

The Veteran's principal symptom of his right knee disability appears to be pain, and the objective findings as previously noted do not show that pain limits his knee to such an extent as to satisfy the criteria provided for a higher rating for either limitation of flexion or limitation of extension under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the VA examiners considered the effect of painful motion when assessing knee limitation of motion.  Other than what was noted on the reports, as indicated above, there was no additional limitation of motion, even considering functional loss due to pain and painful movement, which was considered by the VA examiners.  Examiners likewise considered whether the right knee joint function was additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The examiner in December 2008 found additional limitation (except for weakness and incoordination), but did not express the restriction in terms of additional range of motion loss.  The examiner in October 2009 found additional limitation (except for incoordination), but did not express the restriction in terms of additional range of motion loss.  The examiner in September 2010 did not find such additional limitation.  The examiner in March 2011 did not find additional limitation.  The examiner in March 2012 noted additional limitation only in terms of pain and painful movement and not the other contributing factors.  

Notwithstanding the foregoing, the Board notes that Code 5003 provides that when there is X-ray evidence of degenerative arthritis with at least some limitation of motion (confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion), but to a noncompensable degree under the limitation of motion codes, a 10 percent rating is assigned for the affected major joint.  Thus, given the confirmation of degenerative arthritis in the Veteran's right knee joint and the fact that there is painful, yet noncompensable, limitation of motion, a separate 10 percent rating would be warranted for the right knee disability under 38 C.F.R. § 4.71a, Codes 5003, 5010, 5260, 5261.  However, a separate 10 percent rating would be precluded if it violates the rule against pyramiding.  See 38 C.F.R. § 4.14 (evaluation of the same manifestation under different diagnoses is to be avoided).  Because the rating criteria for cartilage impairment is also applicable to the Veteran's right knee disability, the critical inquiry in making a determination as to pyramiding is whether any of the symptomatology attributable to the arthritis with limitation of motion is duplicative or overlapping of symptoms attributable to cartilage impairment.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Service connection for the right knee disability was established in part, under Code 5258, on the basis of surgery (a partial meniscectomy) performed during service to address cartilage damage.  From a review of examination reports and outpatient records, it appears that the Veteran continues to experience symptoms related to cartilage impairment.  As removal of semilunar cartilage that is symptomatic under Code 5259 warrants a maximum 10 percent rating, evaluation under such criteria would not afford the Veteran a rating higher than his currently assigned 20 percent under Code 5258.  Further, assignment of separate ratings under both Codes 5258 and 5259 is prohibited by the rule against pyramiding, as cartilage impairment symptoms would be overlapping.  Thus, the remaining question is whether a separate 10 percent rating pursuant to the criteria of Codes 5003, 5010, 5260, and 5261 for arthritis with limitation of motion (as discussed in the previous paragraph) may be assigned to the Veteran's right knee disability in addition to his currently assigned 20 percent rating pursuant to the criteria of Code 5258.  The Board must essentially decide whether separate and distinct symptoms exist or whether there is overlapping symptomatology such that only a single rating is appropriate.  The critical element in permitting the assignment of more than one evaluation under different diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of another condition.  Esteban, 6 Vet. App. at 261-62.  

From the time of the July 2007 VA examination, the Veteran has complained of right knee pain generally accompanied by such other symptoms as weakness, swelling, and locking.  He has also reported crepitus and popping.  On examination in July 2007, there was evidence of crepitus but no evidence of edema, effusion, weakness, tenderness, redness, heat, or guarding of movement.  On VA examination in December 2008, there was locking pain but no edema, effusion, weakness, tenderness, redness, heat, guarding of movement, or crepitus.  On VA examination in October 2009, there was weakness, tenderness, locking pain, and crepitus, but no edema, effusion, redness, heat, or guarding of movement.  On VA examination in September 2010, there was crepitus and tenderness but no edema, effusion, weakness, redness, heat, guarding of movement, or locking pain.  On VA examination in March 2011, there was weakness, tenderness, guarding of movement, and crepitus but no edema, effusion, redness, heat, or locking pain.  On VA examination in March 2012, the examiner noted that that Veteran had had a meniscal tear but that he did not have meniscal dislocation or frequent episodes of joint "locking," joint pain, or joint effusion.  As for any residual signs and/or symptoms due to the Veteran's meniscectomy, the examiner indicated that he had pain, swelling, and weakness.  

VA outpatient records document similar symptoms of cartilage impairment.  For example, in July 2009, there was knee crepitus but no edema in the extremity.  In August 2009, it was noted that there was crepitus and grind but no effusion; a McMurray test, used to evaluate individuals for meniscal tears, was negative.  In March 2010, there was a positive McMurray test but no effusion.  In June there was a positive McMurray test and positive grind.  In July 2010, there was a positive McMurray test and grind but no effusion.  In a November 2010 statement, a VA physician indicated that she has treated the Veteran's knee problems with a series of injections, which has resulted in only partial improvement.  

From a review of the examination and outpatient treatment records, and despite the March 2012 VA examiner's indication that the Veteran was without frequent episodes of joint "locking," joint pain, or joint effusion (i.e., criteria under Code 5258), it is evident that the Veteran's cartilage impairment is symptomatic.  Such manifestations consist of persistent crepitus, grind, locking pain, swelling, and weakness.  In comparing these manifestations to the symptoms attributable to the Veteran's arthritis with limitation of motion, the Board finds that there is some overlap and the two conditions are not completely separate and distinct.  For example, as noted earlier a 10 percent rating is warranted for the Veteran's arthritis accompanying noncompensable limitation of motion confirmed by such symptoms swelling and painful motion.  A separate rating under Codes 5003, 5010, 5260, and 5261 would mean that he would be compensated again for some of the same symptoms as those contemplated under Code 5258, which would clearly constitute pyramiding.  Therefore, a separate 10 percent rating is not permitted.  

Other diagnostic codes pertaining to the evaluation of the knee have been considered, but the Veteran could not receive a higher rating under any analogous code.  For example, there is no evidence of ankylosis of the knee or of tibia and fibula impairment with marked knee disability.  Accordingly, the criteria under 38 C.F.R. § 4.71a, Codes 5256 and 5262, are not for application.     

Other applicable criteria for evaluating the right knee disability include those providing for ratings based on recurrent subluxation or lateral instability (under Code 5257).  Prior to the October 20, 2009 examination on behalf of VA such manifestations were not noted on VA examination or in treatment records.  However, on that examination it was first noted that there were "no signs of instability" the examiner went on to report that a right knee medial and lateral collateral ligament stability test was abnormal and that medial and lateral meniscus test was slightly abnormal.  Given these findings, and resolving reasonable doubt regarding degree of disability in the Veteran's favor as required (see 38 C.F.R. § 4.3) the Board finds that a separate staged 10 percent rating is warranted for the lateral instability effective from the October 20, 2009 date of the examination.  A higher rating for instability is not warranted, as there is nothing to suggest there was more than slight instability.  The Board also notes that a separate rating for instability is not prohibited by the rule against pyramiding (38 C.F.R. § 4.14) as lateral instability is not addressed by the criteria in Code 5258. 

The separate 10 percent rating for instability is no longer warranted from September 15, 2010, as the examination on behalf of VA on that date specifically found there was no lateral instability, and lateral instability has not been noted on any examination, or in any treatment record since.  VA outpatient records also do not show any objective evidence of right knee subluxation.  

Finally, the Board observes that the Veteran's service connected right knee disability includes a surgical scar.  Objective findings on evaluations show that it is essentially well-healed, asymptomatic, and covers an area less than 144 square inches.  For example, the VA examiner in July 2007 described it as a nondisfiguring, 3 by 0 cm., nontender, hyperpigmented scar that results in no functional limitation, ulceration, drainage, adherence, or tissue loss.  Similar descriptions of the linear scar were made on VA examinations in December 2008, October 2009, and March 2011, although the measurements of the scar varied to a degree (e.g., in March 2011 it was noted as 6 by 1 cm.).  Although the March 2012 VA examiner answered "yes" when asked if the Veteran's knee scar was painful and/or unstable, or covering an area greater than 6 square inches, this answer could only have been an error in checking the wrong "yes/no" box on the examination report form, because the attached scars questionnaire would otherwise have further delineated any knee scar condition, as was directed by the examination report form.  VA outpatient records, such as in June 2010, have typically referred to "well healed arthroscopy scars."  Therefore, a separate rating for scar is not warranted under applicable criteria for evaluating scars.  See 38 C.F.R. § 4.118, Codes 7801-7805.  



Rating for Erectile Dysfunction (ED)

The Veteran's erectile dysfunction (associated with hypertension) has been rated 0 percent, ever since service connection was established effective in September 2007.  He has also been awarded special monthly compensation (SMC) on account of loss of use of a creative organ under 38 C.F.R. § 3.350, effective in September 2007. 

Beyond being compensated by the award of SMC, ED is rated under Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31. 

On VA examinations in July 2007, December 2008, March and April 2011, and March 2012, the Veteran reported that his impotence began during service, and was caused by medication.  Treatment has included oral medication (not injections, implants, a pump, psychological consultation, or surgery).  On genital examination, there was no penile deformity.  No other abnormalities were identified.  The diagnosis was erectile dysfunction. 

A review of the other medical records in the record found no indication (or suggestion), that the Veteran has penile deformity. 

The examination findings and the Veteran's statements do not indicate or even suggest that at any time since service connection for ED was established, the Veteran has had an obvious deformity of his penis.  Therefore,  a compensable schedular rating  for erectile dysfunction is not warranted.  See 38 C.F.R. §§ 4.31, 4.115b, Code 7522.  Moreover, there are no other diagnostic criteria under which the Veteran's ED would be more appropriately evaluated. 

For the foregoing articulated reasons, from the effective date of service connection in September 2007, the preponderance of the evidence is against an initial compensable rating for erectile dysfunction.  In arriving at this conclusion, the Board has considered whether assignment of "staged" ratings under Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) was appropriate.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved and the claim is denied.  38 C.F.R. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, comparing the Veteran's disability level and the symptomatology of his right knee disability and erectile dysfunction to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the nature and extent of the Veteran's right knee pain, limitation of motion, weakness, swelling, crepitus, and scar are all incorporated in the schedular criteria for evaluating orthopedic disabilities involving the knees.  Regarding erectile dysfunction, the Veteran's loss of erectile power is a criterion within the rating schedule, which provides for a higher rating if such loss of power was accompanied by another manifestation (deformity of the penis).  In other words, the Veteran does not experience any symptomatology of his service-connected disabilities that are not already encompassed by the criteria for the schedular ratings  assigned. 

In light of the foregoing, the Board finds that the assigned schedular ratings are adequate and that referral for consideration of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) is not necessary.  


ORDER

The appeal seeking service connection for a right ankle sprain is denied.  

A staged increased rating of 30 percent (based on a formulation of 20 percent under Code 5258 and 10 percent under Code 5257) is granted for the Veteran's service connected right knee disability for the period from October 20, 2009 until September 15, 2010, subject to the regulations governing payment of monetary awards; the appeal seeking an further increase in the rating assigned for the right knee disability is denied.  

The appeal seeking a compensable rating for erectile dysfunction is denied.  


REMAND

Regarding the remaining issue of entitlement to a TDIU rating, it is unclear from the evidence whether the Veteran's numerous service-connected disabilities preclude substantially gainful employment consistent with his education and work experience.  The Veteran indicated on a claim form received in November 2007 that his service-connected right knee disability prevented him from working (he was not then employed).  However, he subsequently obtained a position working at a VA medical center (VAMC) in maintenance operations.  According to the VAMC, he began working in May 2008 and was a full-time employee.  In June 2010, he requested reasonable accommodation due to his right knee disability as well as other (service-connected) disabilities in his lower back and left knee, because he felt he was unable to continue to perform his maintenance duties.  He also indicated a desire to be re-trained in another field.  (His VA physician signed his request form.)  He was granted a physical profile by the VAMC whereby his restrictions included limitations in standing/walking, lifting weight, climbing ladders/stairs, and squatting.  In July 2010, he filed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, claiming that his right knee disability (along with his left knee disability) prevented him from securing or following any substantially gainful occupation.  He indicated on the form that he had requested vocational rehabilitation services. 

A VA examiner in September 2010, after evaluating the service-connected right and left knee disabilities, commented upon the effect of those disabilities on the Veteran's occupation.  He felt there would be difficulty with prolonged standing and walking, in addition to difficulty running, squatting, jumping, and climbing.  Noting that the Veteran's current occupation at VA was in "transportation" [which appears to be in error], a VA general medical examiner in March 2011 addressed the question of whether the Veteran's service-connected disabilities resulted in unemployability.  He concluded that the Veteran was unlikely to perform physical labor but that more likely than not he would be able to perform sedentary works without difficulty (he noted difficulty in bending the knee, prolonged standing and prolonged walking).  

In an October 2011 statement, the Veteran asserted that he was unable to work due to his physical and mental states.  With his statement, he submitted a letter dated in June 2011 from the U.S. Office of Personnel Management, which approved his application for disability retirement under the Federal Employees Retirement System (FERS) upon a finding that he was disabled for his position as maintenance worker due to arthritis of the knees.  

In March 2012, a physician in the VA physical medicine and rehabilitation department signed a statement, asserting that the Veteran has been treated for bilateral knee and lumbar spine disabilities and that he has been unable to work since July 2011.  She noted that the Veteran was permanently restricted from kneeling, crawling, stooping, and climbing stairs or ladders, and that his current medications had a sedative and cognitive effect such that he should not be required to handle moving machinery, operate heavy equipment, or work from heights.  

The Veteran filed another TDIU form, dated in March 2012, claiming that he was prevented from securing or following any substantially gainful occupation due to numerous disabilities (depression, anxiety, migraines, and disabilities of the back, neck, and knees).  He noted that he last worked (full-time) at the VAMC in July 2011.  Documentation from the VAMC indicates that his ending date of (full-time) employment was in July 2011, and that he retired on disability.  (The VAMC noted that effective two months before his retirement, the Veteran's position changed from maintenance worker to medical support assistant, as an accommodation due to disability.)  

Documentation from the Social Security Administration (SSA) shows that in May 2012, a physician concluded that despite the Veteran's many limitations due to physical and mental disabilities, he was not disabled for SSA purposes.  

In a July 2013 rating decision, the RO denied his TDIU claim, finding that although he met the schedular requirements the evidence did not show he was unemployable (despite being unemployed at that time).

Of record is a VA Vocational Rehabilitation and Employment Division report, dated in December 2013, wherein it was found that upon review of the Veteran's service-connected disabilities (having a combined 80 percent schedular rating), medical documentation, the Veteran's self-report, and doctors' notes, the achievement of a vocational goal was currently infeasible.  A vocational rehabilitation counselor stated that due to the Veteran's multiple problems and their severities, it was "doubtful" that he would be able to return to the work force and retain gainful employment at the present time but that it was undetermined whether his condition would improve within the year.  Given the foregoing, the issue of the Veteran's employability remains unsettled and further development to clarify the matter is needed.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the record to be forwarded to a VA Vocational Rehabilitation Division counselor for review and an advisory opinion.  Based on review of the record the counselor should offer an opinion regarding the effect the Veteran's service-connected disabilities have on his employability, considering his education (high school and one or two years of college) and occupational experience (construction) but not the effects of age and any nonservice-connected disabilities.  The consultant should identify (provide examples of) the types of employment that would be inconsistent with the service-connected disabilities (in light of the Veteran's education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.  Further, the consultant should provide an opinion as to whether rehabilitation services would be available to the Veteran with regard to any vocation for which he has the necessary educational skills and background to pursue and for which his mental and physical conditions enable him to permit training.  The VA vocational counselor should provide rationale for the opinion offered, to specifically include comment on the December 2013 opinion by the vocational rehabilitation counselor (expressing, with rationale, agreement or disagreement with that opinion).

2.  Thereafter, the RO should readjudicate the claim for a TDIU rating.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


